Citation Nr: 1403180	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  06-39 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability, to include recurrent left lumbar myositis, degenerative disc disease, and arthritis.


REPRESENTATION

Appellant represented by:	Joon H. Sung, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to June 1969. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for left lumbar myositis. 

Thereafter, in a February 2009 decision, the Board noted that the claim on appeal had been previously finally denied, and reopened the claim.  The Board also then proceeded to deny the claim on the merits.  The Veteran filed a timely appeal of this aspect of the decision with the United States Court of Appeals for Veterans Claims (Court), and pursuant to a Joint Motion for Partial Remand filed in April 2010, the February 2009 decision was vacated to the extent it denied service connection for a back disorder, and the matter was remanded to the Board for action consistent with the instructions of the parties to the Joint Motion.  In October 2010, the Board remanded this matter for additional development.

In March 2011 and November 2013, the Veteran submitted additional evidence in support of his claim, and it is unclear whether he intended to waive consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2013).  Nevertheless, as the Board is granting service connection for a low back disability by this decision, its consideration of the additional evidence at this time is not prejudicial to the Veteran.


FINDING OF FACT

The Veteran's current low back disability, variously diagnosed as recurrent left lumbar myositis, degenerative disc disease, and arthritis, is the result of an injury during active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a low back disability, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that his current low back disability is related to a back injury he sustained in service when a tank plate of significant weight fell onto his back.  

There is no dispute that the Veteran has a current disability and incurred a back injury in service.  Service treatment records confirm an in-service back injury in October 1968 consistent with the Veteran's report.  Post-service treatment records establish a low back disability, diagnosed most recently by a December 2010 VA examiner as lumbar spine arthritis with radiculopathy.  Thus, the remaining question is whether there is a link between the current low back disability and the back injury in service.

The record contains various private and VA opinions both for and against the Veteran's claim.  Of those, the Board finds to be most probative and persuasive an October 2010 private opinion and a December 2010 VA opinion, indicating respectively that it is "more likely as not" and "at least as likely as not" that the Veteran's current low back disability is related to his back injury in service.  Those opinions are both supported by rationale, and were based upon physical examination of the Veteran and an accurate medical history (as detailed in the private October 2010 opinion, and as reflected by a claims file review noted in the December 2010 VA opinion).  Furthermore, those opinions are consistent with prior treatment records dated as early as 1992, which document a history of back problems and a back injury in service, as well as prior private opinions provided in March 2006 and November 2008 which, for various reasons, were insufficient standing alone, to grant the claim.

While the Board previously found probative a June 2006 VA opinion that the Veteran's low back disability is less likely than not due to his back injury in service, it was subsequently noted that the opinion was essentially based on an incomplete factual predicate with respect to the issue of chronicity during service.  Thus, the Board affords the June 2006 opinion less probative value.  Probative value notwithstanding, the single June 2006 negative opinion is outweighed by the two more recent probative and persuasive positive opinions from the private physician in October 2010 and the VA examiner in December 2010.  

As the preponderance of the probative and persuasive medical opinion evidence of record establishes that the Veteran's current low back disability is related to his back injury in service, service connection for a low back disability is warranted and the claim is granted.  
 

ORDER

Service connection for a low back disability is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


